Title: James Madison to Unknown, 18 January 1834
From: Madison, James
To: 


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Jany. 18. 1834.
                            
                        
                         
                        Presuming that the rules of the Bank require a new Note for the continuance of its discounts, I subjoin one
                            which I must ask the favour of you to use accordingly. With friendly respects 
                        
                        
                            
                                
                            signed. James Madison
                        
                    